DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1-4 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
112(a)

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines

The claims are broadly drawn to a composition comprising a viral nucleic acid target sequence hybridized to a nucleic acid comprising one or more sequences “complementary to a virus related to Herpesvirus saimiri” where the related virus has at least 90, 95, or 99% nucleic acid sequence homology to Herpesvirus saimiri.  
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

The specification teaches that “there is a possibility that the Herpesvirus present in IPF patients is not Herpesvirus saimiri itself, that is an undescribed but related gamma herpesvirus that shares extensive homology with Herpesvirus saimiri” (specification: para 0152).  Although the specification at para 0038 recites that a “related virus” is defined as a virus that has at least about 50% homology to the entire viral genome of HVS A, B, or C, it is known that viruses obtain mutations during replication.  However, the claims recite undisclosed sequences which must functionally be “related” to Herpesvirus saimiri.  Nicholas (Nicholas, J., J. Clin. Mol. Pathol. Vol 53, pages 222-237, 2000) teaches: 
Importantly from an evolutionary perspective, the STP and K1 proteins are known to be highly divergent between different strains of HVS and HHV-8.51,69,72,73,121 Three types of STP have been recognized, encoded 

Nichols further teaches that “homologous genes within the divergent loci often show unusually high degrees of sequence divergence, relative to other homologous genes” and “gene acquisition, gene loss, and high frequency mutational changes at the major gamma-herpesvirus divergent loci might be facilitated by the presence of repetitive elements and/or replication origins” (see page 233, col 2 and page 234, col 1).    
While the specification states at para 0154, that biotin labeled probes with SEQ ID NOS 11-14 were used to detect viral nucleic acid in IPF samples and that results with different levels of stringency may indicate that clinical samples were not infected with Herpesvirus saimiri, but one or more “novel” viruses.  It is noted, however, that the sequence of these possible “novel” viruses is not taught, nor is it clear what the degree of nucleic acid identity these possible viruses have compared to a herpesvirus saimiri genome, which itself is variable across different HVS strains.  Therefore, other than the sequences of SEQ ID NOS 11-14 taught by the specification, the skilled artisan would be unable to distinguish between the nucleic acid sequences encompassed by the claims which are functionally “related to” HSV, from those that are not. 
Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
The claims encompass a genus of structurally undefined nucleic acids, which require a specific functionality.  The genus includes a large number of possible viruses for which no written description is provided in the specification.  The probes with SEQ ID NOS 11-14 are not representative of this large genus because the disclosure does not teach the sequences of the possible viruses that such probes may hybridize to under various conditions of stringency and still be considered “related to” HSV strains which themselves possess degrees of variability between each other.  Therefore, the probes are not representative of the genus claimed nucleic acids because it is not clear which sequences belong to the claimed genus with the recited 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.



112(b)


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a probe “complementary to a virus ‘related’ to Herpesvirus saimiri”.  The claims do not specify the degree of complementarity of the probe to the virus sequence.  Although the specification states that the related virus has “at least 50%” sequence homology with Herpesvirus saimiri”, and the claims recite 90, 95, or 99% homology, the term homology refers to the similarity of encoded proteins of the genome to each other, rather than to sequence identify.  Therefore, given the degree of variability encompassed by the terms “complementary” and “related to”, the recitation of the claimed composition is vague and indefinite.  Accordingly, the ordinary artisan would not be reasonably apprised of the scope of the claims.  

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arbuckle in view of Hayward (US Patent 6,264,958, 2001) and further in view of Mutlu (Mutlu et al; Cancer Cell, vol 11, pages 245-258, 2007) as evidence by Genbank Accession number NC_001350 (NCBI, NLM, April 2000).
Arbuckle teaches FISH analysis of HHV-6 infection in T cell cultures derived from peripheral blood (see page 5563 col 1-5564, col 2, figure S3) to analyze how HHV-6 is associated with human DNA in the nucleus.  Arbuckle teaches hybridization with viral specific probes.  Therefore, Arbuckle teaches a composition comprising a viral nucleic acid target hybridized to a non radioactively labeled nucleic acid probe wherein the non radioactive label is a fluoresecent label, where the composition is present in a human cell from a clinical sample.  
Arbuckle does not teach a non radioactively labeled nucleic acid comprising one or more nucleic acid sequences complementary to Herpesvirus saimiri.  However it is noted that the broadest reasonable interpretation of the labeled nucleic acid includes nucleic acids which comprise a sequence within it which is complementary to a sequence of Herpesvirus saimiri.  It is further noted that the term “complementary” does not set forth the degree of complementarity and thus is also taken to read on a probe which comprises within it, a sequence which is not completely complementary to Herpesvirus saimiri.  
Hayward teaches methods of detecting Kaposi’s sarcoma using labeled polynucleotide probes for detection of HHV-8, which is a gamma herpesvirus related to Herpesvirus saimiri .  Hayward teaches nucleic acid probe detection including using in situ methods (see col 8, lines 26-41).  Hayward teaches nucleic acid seuqences of HHV-8 including SEQ ID NO: 1 where positions 189-202 are identical to positions 44976-44963 of the HVS genomic sequence taught by Genbank Accession number NC_001350.  Accordingly, Hayward necessarily teaches Herpesvirus saimiri, as well as “related virus” which has at least 90%, 95%, and 99% sequence homology with Herpesvirus saimiri.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to use the FISH analysis of Arbuckle in the method of Hayward, to arrive at a composition comprising a viral nucleic acid target hybridized to a non radioactively labeled nucleic acid comprising one or more sequences “complementary” to Herpesvirus saimiri, for the obvious benefit of analyzing how the virus nucleic acid of Hayward is associated with DNA in human cells.
Arbuckle in view of Hayward do not teach the composition present in a human cell in an isolated lung tissue specimen, however Hayward teaches that Kaposi’s sarcoma lesions from both HIV-associated AIDS patients and from non HIV associated classical and endemic sources have been found to contain DNA fragments of sequences from HHV-8 (KSHV).   Mutlu teaches that Kaposi’s sarcoma presents itself as a multifocal lesions in the skin, lungs, and gastrointestinal tract (see page 246, col 1, line 1).  Therefore, it would have been prima facie obvious to the ordinary artisan to use the FISH analysis of Arbuckle in view of Hayward to arrive at a composition comprising a viral nucleic acid target hybridized to a non radioactively labeled nucleic acid labeled with a fluorescent label, comprising one or more sequences “complementary” to Herpesvirus saimiri wherein the composition is present in a human cell isolated from a lung tissue specimen for the obvious benefit of analyzing how the virus nucleic acid of Hayward is associated with human lung cells from KS lung lesions.  


Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634